     Case 3:20-cv-01513-MMA-BGS Document 8 Filed 09/09/20 PageID.105 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      FRANCISCO MARTINEZ,                                  Case No. 20cv1513-MMA-BGS
11
                                                           ORDER DENYING AS MOOT
12                                      Plaintiff,         DEFENDANT CYNOSURE, INC.’S
      v.                                                   MOTION TO DISMISS
13                                                         PLAINTIFF’S COMPLAINT
      CYNOSURE, INC,
14                                                         [Doc. No. 4]
15                                    Defendant.
16
17
18
19         On August 13, 2020, Defendant Cynosure, Inc. (“Cynosure”) filed a motion to
20   dismiss Plaintiff Francisco Martinez’s (“Plaintiff”) Complaint. See Doc No. 4. On
21   September 3, 2020, Plaintiff filed a First Amended Complaint (“FAC”) in lieu of a
22   response to Cynosure’s motion. See Doc. No. 6. Plaintiff has not previously amended
23   his Complaint and has timely filed his FAC within twenty-one days after service of
24   Defendant’s motion. See Fed. R. Civ. P. 15(a)(1)(B). Accordingly, the complaint which
25   Cynosure seeks to dismiss is no longer the operative pleading in this action, as an
26   amended complaint supersedes the original complaint. See Ramirez v. Cnty. of San
27   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (citing Forsyth v. Humana, Inc., 114
28   F.3d 1467, 1474 (9th Cir. 1997), overruled on other grounds by Lacey v. Maricopa Cnty.,

                                                     -1-                    20cv1513-MMA-BGS
     Case 3:20-cv-01513-MMA-BGS Document 8 Filed 09/09/20 PageID.106 Page 2 of 2



1    693 F.3d 896, 927-28 (9th Cir. 2012)).
2          As such, the Court DENIES AS MOOT Cynosure’s motion to dismiss Plaintiff’s
3    Complaint. Cynosure’s motion to change venue, see Doc. No. 3, remains pending and set
4    for hearing on September 21, 2020.
5          IT IS SO ORDERED.
6    Dated: September 9, 2020                  _____________________________
7                                              HON. MICHAEL M. ANELLO
                                               United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-                      20cv1513-MMA-BGS
